           Case 3:21-cv-00327-RCJ-WGC Document 4 Filed 09/07/21 Page 1 of 3




1
                               UNITED STATES DISTRICT COURT
2
                                      DISTRICT OF NEVADA
3

4     LEON WASHINGTON, JR.,                           Case No. 3:21-cv-00327-RCJ-WGC
5           Petitioner,
                                                      ORDER
6           v.
7     KYLE OLSON, et al.,
8           Respondents.
9

10

11          On July 29, 2021, Leon Washington, who is incarcerated at the Lovelock
12   Correctional Center, in Lovelock, Nevada, submitted to this Court, for filing, a pro se
13   petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254 (ECF No. 1-1) and a
14   motion for appointment of counsel (ECF No. 1-2).
15          Washington did not pay the filing fee for this action, and he did not file an
16   application to proceed in forma pauperis (he did file a financial certificate on August 5,
17   2021 (ECF No. 3)). The Court will, however, suspend the matter of the payment of the
18   filing fee or application to proceed in forma pauperis until after counsel appears for
19   Washington.
20          State prisoners applying for habeas corpus relief are not entitled to appointed
21   counsel unless the circumstances indicate that appointed counsel is necessary to
22   prevent due process violations. Chaney v. Lewis, 801 F.2d 1191, 1196 (9th Cir. 1986)
23   (citing Kreiling v. Field, 431 F.2d 638, 640 (9th Cir. 1970) (per curiam). The court may,
24   however, appoint counsel at any stage of the proceedings if the interests of justice so
25   require. See 18 U.S.C. § 3006A; see also Rule 8(c), Rules Governing § 2254 Cases;
26   Chaney, 801 F.2d at 1196. It appears to the Court that Washington will not be able to
27   adequately litigate this action without counsel. The Court therefore finds that
28   appointment of counsel is in the interests of justice. The Court will grant Washington’s
                                                  1
           Case 3:21-cv-00327-RCJ-WGC Document 4 Filed 09/07/21 Page 2 of 3




1    motion for appointment of counsel and will appoint the Federal Public Defender for the

2    District of Nevada (FPD) to represent him.

3           The Court has examined Washington’s petition pursuant to Rule 4 of the Rules

4    Governing Section 2254 Cases in the United States District Courts and determines that

5    it merits service upon the respondents. The Court will order the petition served upon the

6    respondents, and will direct the respondents to appear, but will not require any further

7    action on the part of the respondents at this time.

8            IT IS THEREFORE ORDERED that the Clerk of the Court is directed to

9    separately file the Petition for Writ of Habeas Corpus (ECF No. 1-1) and the Motion for

10   Appointment of Counsel (ECF No. 1-2).

11          IT IS FURTHER ORDERED that Petitioner’s Motion for Appointment of Counsel

12   (ECF No. 1-2) is granted. The Federal Public Defender for the District of Nevada (FPD)

13   is appointed to represent the petitioner. If the FPD is unable to represent the petitioner,

14   because of a conflict of interest or for any other reason, alternate counsel will be

15   appointed. In either case, counsel will represent the petitioner in all federal court

16   proceedings relating to this matter, unless allowed to withdraw.

17          IT IS FURTHER ORDERED that the Clerk of the Court is directed to

18   electronically serve upon the FPD a copy of this order, together with a copy of the

19   Petition for Writ of Habeas Corpus (ECF No. 1-1).

20          IT IS FURTHER ORDERED that the FPD will have 30 days from the date of this

21   order to file a notice of appearance, or to indicate to the Court its inability to represent

22   the petitioner in this case.

23          IT IS FURTHER ORDERED that the requirement that Petitioner pay the filing fee

24   for this action or file an application to proceed in forma pauperis is suspended. The

25   Court will set a deadline for payment of the filing fee or filing of an application to

26   proceed in forma pauperis after counsel appears for the petitioner.

27          IT IS FURTHER ORDERED that the Clerk of the Court is directed to add Aaron

28   Ford, Attorney General of the State of Nevada, as counsel for Respondents and to
                                                    2
           Case 3:21-cv-00327-RCJ-WGC Document 4 Filed 09/07/21 Page 3 of 3




1    provide Respondents an electronic copy of all items previously filed in this case by

2    regenerating the Notice of Electronic Filing to the office of the Attorney General only.

3           IT IS FURTHER ORDERED that Respondents will have 30 days from the date of

4    this order to appear in this action. Respondents will not be required to respond to the

5    habeas petition at this time.

6           IT IS FURTHER ORDERED that the Clerk of the Court is directed to correct the

7    docket to reflect that the petitioner’s name is Leon Washington, Jr.

8

9           DATED THIS 7th day of September, 2021.
10

11
                                                      ROBERT C. JONES,
12                                                    UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                  3
